Fourth Court of Appeals
                               San Antonio, Texas
                                      May 10, 2016

                                  No. 04-16-00287-CV

             IN THE INTEREST OF M.S. AND D.S., MINOR CHILDREN,

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 15-0046-CV
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER

    The appellant’s motion for extension of time to file notice of appeal is hereby
GRANTED.


                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court